Citation Nr: 1701916	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from July 2002 to December 2006, including service in Iraq.  Among his decorations is the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran had a medically-confirmed TBI in service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current headaches first manifested during active service.


CONCLUSIONS OF LAW

1.  The Veteran had a TBI that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Resolving doubt in favor of the Veteran, his headaches were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish his entitlement to service connection for residuals of a TBI and headaches.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The facts of this case may be briefly summarized.  The Veteran served two tours in Iraq and is a combat veteran.  See 38 U.S.C.A. § 1154(b).  His service treatment records are negative for reports or treatment for TBIs or headaches.  Nonetheless, he has reported being exposed to explosions on several occasions in Iraq, including attacks from improvised explosive devices (IEDs).  During his Board hearing, he testified that, following these events, he experienced various symptoms including memory loss, balance issues, nausea, and, notably, headaches.  At the outset, the Board notes that the Veteran is clearly competent to describe symptoms such as headaches, memory loss, balance issues, and nausea. 38 C.F.R. § 3.159(a)(2).  Moreover, his reports of exposure to explosions and IEDs is credible and consistent with his combat service.  

The Veteran filed his claim for service connection in April 2008.  In August 2008, a report from a VA sleep apnea examination included documentation of the Veteran's reports of "AM headaches," with an accompanying opinion that such headaches were less likely than not secondary to his sleep apnea.  By way of rationale, the examiner noted that the Veteran was "on paxil, carmazepine, loratadine, and psuedifed, all of which carry Headache as side effects."

Later in August 2008, the Veteran was seen by a VA neuropsychologist, at which time he reported multiple blast exposures in Iraq.  In two of the incidents he reported losing consciousness for a few minutes and stated that, after the incidents, he wanted to "just sleep for days."  In addition, the Veteran reported numerous cognitive difficulties since returning from Iraq, including memory loss and difficulty concentrating.

In September 2008, a VA neuropsychological evaluation revealed the Veteran's reports of multiple blast exposures during his two combat deployments, the most significant of which was from an IED blast during his second deployment.  Concerning this incident, he recalled that he was driving, heard the blast, and then his next memory was being in the front of his Humvee, which was now in a hole.  He immediately noticed ear ringing, mild disorientation, and balance trouble; he also reported feeling very fatigued for the next few days but noted that his balance and disorientation returned by the next day.  He denied any alteration in consciousness.  In terms of "persistent, post-concussive symptoms," he reported experiencing moderate dizziness, headaches, nausea, hearing difficulty, and body tingling; severe loss of balance, noise sensitivity, fatigue, and forgetfulness; and very severe problems with coordination, appetite, concentration, and frustration tolerance.  The examiner's impressions indicated that the Veteran had at least three mild concussions during his deployments to Iraq, one of which (presumably the IED attack referenced above) involved a brief period of memory loss, and that his post-concussive symptoms (including headaches) "should continue to be managed to minimize their impact on his daily functioning."  (The examiner also noted that the Veteran had been diagnosed with PTSD, which was productive of a variety of additional symptoms.)  In October 2008, a CT scan of the head revealed no evidence of intracranial hemorrhage or acute territorial infarct.

On VA TBI examination in February 2009, the Veteran repeated his account of the IED attack referenced above, which occurred in May 2006.  He reported that he had a headache and was tired for approximately three days following the attack.  With respect to current symptoms, he reported having headaches once or twice per week.  Other than perhaps one prostrating attack per month, the headaches were not prostrating and were not accompanied by nausea.  The Veteran did not report dizziness or vertigo but did report generalized weakness.  He did not report mobility difficulties or balance problems.  He reported severe memory problems, decreased attention span, difficulty concentrating, and difficulty with executive function.  He also reported decreased hearing in his right ear, as well as tinnitus.  On neuropsychological testing, the examiner noted that the Veteran's history suggested at least three mild concussions; however, the examiner indicated that there was no evidence of a cognitive disorder, as intellectual and attention testing was within normal limits.  The examiner also opined, without supporting rationale, that the Veteran's headaches were "related to his tobacco use per his report."

In August 2016, the Veteran underwent another VA TBI evaluation.  After an extensive review of the Veteran's medical history and lay reports, the examiner determined that a "[m]ild TBI due to close range IED blast exposure during second deployment from 2005-2006 is generally supported based on veteran's history . . . and concession of risk of exposure to explosive devices during his 2 combat tours."  The examiner further noted that, while the Veteran had reported several other blast exposures, these were "probably insufficient in severity to result in TBI."  Notwithstanding the positive TBI diagnosis, the examiner noted that none of the Veteran's present symptoms were attributable to his TBI.  Rather, the examiner found that the Veteran's memory and cognitive symptoms were more likely related to his PTSD, bipolar disorder, and suboptimal sleep quality, rather than his TBI.

The Veteran also underwent a VA examination for his headaches in August 2016.  He reported that his headaches had been ongoing since the May 2006 IED blast.  On review, the Veteran was diagnosed with migraine headaches, with associated symptoms including pulsating or throbbing head pain and associated nausea, sensitivity to sound, and blurry vision.  The examiner opined, however, that there was inconsistency in the record regarding the onset of the Veteran's headaches, particularly in relation to any in-service TBI.  In particular, the service treatment records were silent for headaches, and during a prior TBI screening in 2008, the Veteran had denied headaches immediately after the May 2006 IED blast.  The examiner reasoned that, in light of the Veteran's prior inconsistent statements, as well as the absence of headaches in the service treatment records, it was "less than likely" that his migraine headaches began during service or were caused by an in-service TBI.  (A subsequent addendum opinion clarified that it was less likely than not that the Veteran's headaches were caused or aggravated by any psychiatric medications.)

At the outset, following a review of the record, the Board finds no reason to question the August 2016 VA examiner's findings that the Veteran sustained a TBI as a result of an IED explosion during his second deployment in Iraq.  The report indicates that the examiner thoroughly reviewed the record, and the opinion is accompanied by a detailed rationale.  Notwithstanding questions surrounding the specific symptomatology associated with the TBI (issues that will be addressed in the first instance by the AOJ), the 2008 treatment records suggest that at least some of the Veteran's current complaints are attributable to his inservice TBI.  Accordingly, the Board finds that entitlement to service connection for TBI is warranted.  See 38 C.F.R. § 3.303.

With respect to the Veteran's headaches, the Board observes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b).

Here, the Veteran has credibly reported being in close proximity to IEDs and other explosions while serving in combat situations in Iraq, which resulted in at least one TBI.  See 38 U.S.C.A. § 1154(b).  On multiple occasions, as discussed above, he has reported experiencing headaches in the aftermath of explosions that have continued to this day.  The Board acknowledges the August 2016 VA examination report's findings, which reflect a negative opinion regarding in-service manifestations of headaches based on the record and the Veteran's lay statements.  (Parenthetically, the Board accepts the examiner's conclusion that the Veteran's psychiatric medication has no causal relationship to his headaches.)  However, on review, the Board finds the VA examiner's conclusions to be unduly harsh with respect to his summation of the Veteran's lay reports and medical history.  The Board is aware that the Veteran's service treatment records are negative for headaches, and that his reports of onset of his headaches are somewhat inconsistent.  However, in light of the circumstances of the Veteran's service and the medically-determined diagnosis of TBI, the Board finds that the pertinent evidence of record is at least in equipoise on the question of whether the Veteran's headaches first manifested in service.  The lack of medical documentation of in-service treatment or immediate post-service treatment is, standing alone, insufficient to deny the claim.  See 38 U.S.C.A. § 1154(b); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).

In light of the above, the Board, having the benefit of the Veteran's sworn testimony and credible reports of continuing symptoms since service combined with the VA examiner noting an in-service TBI, will resolve all reasonable doubt in the Veteran's favor.  Accordingly, the criteria for service connection for TBI and headaches have been met.


ORDER

Entitlement to service connection for residuals of a TBI is granted.

Entitlement to service connection for headaches is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


